Citation Nr: 1441713	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for dermatitis, bilateral feet.

2.  Entitlement to an initial disability rating for L5-S1 laminectomy without radiculopathy, evaluated as 20 percent disabling from September 17, 2009 to June 28, 2011, and as 40 percent disabling since June 29, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from May 2002 to September 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2010 and August 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and St. Petersburg, Florida, respectively.

In August 2011, the evaluation for status post L5-S1 laminectomy without radiculopathy was increased to 40 percent, effective June 29, 2011.  The Veteran has not expressed satisfaction with this grant and the increase did not date back to the receipt of his claim.  Accordingly, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

During the pendency of the appeal, the Veteran has submitted a claim requesting TDIU.  See VA Form 21-8940, received in February 2014.  The record also contains additional evidence suggesting that his service-connected back disability has rendered him unemployable.  See Medical Statement from C.D. Bramson, M.D., dated February 3, 2014.  Although the TDIU issue was not certified for appeal, the Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  Thus, the Board has recharacterized the appeal to include this issue.

The Board has reviewed the Veteran's physical claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence. 

The Veteran's claim of entitlement to TDIU is addressed in the REMAND portion of this decision.

FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's dermatitis, bilateral feet has been controlled by topical medication and affects an exposed surface area of 0 percent and total body surface of less than 5 percent and does not require systemic therapy or immunosuppressive drugs.  

2.  Prior to June 29, 2011, the Veteran's service-connected for L5-S1 laminectomy without radiculopathy has been manifested by chronic pain resulting in forward flexion to no worse than 50 degrees and is not shown to result in ankylosis of the spine, or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest as defined under VA law. 

3.  Since June 29, 2011, the Veteran's for L5-S1 laminectomy without radiculopathy is manifested by chronic pain resulting in forward flexion of the thoracolumbar spine to no worse than 30 degrees and without evidence of ankylosis, or incapacitating episodes of IDS requiring bed rest as defined under VA law.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for dermatitis bilateral feet are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2013). 

2.  Prior to June 29, 2011, the criteria for an initial disability rating greater than 20 percent for the Veteran's L5-S1 laminectomy without radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5237 (2013).

3.  Since June 29, 2011, the criteria for a disability rating greater than 40 percent for L5-S1 laminectomy without radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5237 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Where, as here, service connection has been granted for L5-S1 laminectomy without radiculopathy and dermatitis, bilateral feet and the initial ratings have been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nonetheless, the Board notes that the Veteran was notified via letter dated in September 2009 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudications by the AOJ in February 2010 and August 2011 nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA electronic database.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements and representative argument, and has provided testimony at a June 2011 DRO (Decision Review Officer) hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations September 2009 and June 2011.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.

The Veteran has challenged the adequacy of the 2009 VA examination on the basis that the examiner did not perform range of motion studies.  The Board has considered his contention, but respectfully disagrees and finds, rather, that the examiner did indeed provide specific range of motion measurements for the lumbar spine that took into account additional loss of motion due to pain.  Moreover, given the dearth of pertinent clinical findings following the VA examination in September 2009 and the fact that the history provided by the Veteran during that examination, and considered by the examiner, is consistent with that reflected in the record, the report of that examination (which reflects not only the Veteran's history, but complaints, clinical findings and diagnoses) is sufficient for rating purposes.  38 C.F.R. § 4.2; Abernathy v. Principi, 3 Vet.App. 461 (1992).

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

Law and Analysis

The Veteran is seeking higher disability ratings for his service-connected lumbar spine disability and skin disorder.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

I.  Status post laminectomy L5-S1

The Veteran's status post laminectomy L5-S1 without radiculopathy is currently rated as 20 percent disabling under DC 5237 from September 17, 2009 and as 40 percent disabling since June 29, 2011.  There are no separate disability ratings in effect for associated neurologic impairment.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5237, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 

a.  For the period from September 17, 2009 to June 29, 2011

The record during this timeframe includes a September 2009 VA examination report.  At that time the examiner noted the Veteran's history of back injury as a result of bad parachute jump in 2004 that eventually resulted in a laminectomy in October 2006.  The Veteran reported that because of persistent pain he has had spinal cord stimulators inserted in his back and takes large doses of analgesics in order to cope with the problem.  

Examination of the spine revealed multiple well-healed scars that were not associated with any significant alteration in sensory perception or vascular supply.  The Veteran's posture and gait were normal and not altered by changes in the joints or spine.  Head position and curvature of the spine were also within normal limits.  There was also symmetry in appearance and spinal motion and the Veteran did not use or wear any assistive device.  There was limitation in range of motion, but no evidence of radiation, pain on movement, weakness, muscle spasm, tenderness, guarding, atrophy, change in muscle tone or ankylosis.  Range of motion testing revealed forward flexion to 50 degrees, extension to 0 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, and rotation to 30 degrees, bilaterally.  Pain, weakness, lack of endurance, fatigue or incoordination did not have any further impact on range of motion after repetitive use.  Review of the history and physical examination did not identify IDS as evidenced by bowel, bladder, or sexual dysfunction.  There were no reports of incapacitating episodes in the past 12 month period.

Neurological examination of the lower extremities showed no abnormal findings.  Motor and sensory function were both normal.  Knee and ankle reflexes were present and equal bilaterally.  Straight leg raise testing and Lasegue's sign were both negative.  X-rays of the thoracolumbar spine showed surgical hardware at L5-S1, but was otherwise normal and stable.  The diagnosis was status post laminectomy surgery, well-healed surgical scars, limitation in range of motion, and stable surgical hardware, L5-S1.  

Subsequent outpatient treatment records dated between February 2011 and May 2011 show the Veteran continued a conservative treatment plan for his lumbar spine disability.  In May 2011, he was evaluated for an exacerbation of low back pain with an intensity of 4/10.  This entry shows the Veteran was assigned a 15 on the Morse Fall Scale Morse Fall Scale indicating that he did not have a history of falling, and was not at a high risk for falling, but no other specific findings were reported.  There were no days of prescribed bed rest for IDS and no findings or history to suggest any bladder, bowel, or erectile dysfunction.  

Applying the regulations to the facts in the case, the Board finds that from September 17, 2009 to June 28, 2011, the criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability are not met.  The record during this time period largely reflects that while the Veteran exhibits appreciable loss of motion in the lumbar spine, his flexion to at least 50 degrees does not qualify him for the next higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  Furthermore the Veteran's measurable range of lumbar spine motion indicates that he does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 50 percent, or 100 percent rating.  Thus, the Board finds that the criteria for an evaluation greater than 20 percent under DC 5237 are not met.


It is undisputed that the Veteran has limited motion of the thoracolumbar segment of his spine and that there is pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However there is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in increased functional impairment to the extent that the lumbar spine disability would warrant a higher rating.  The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  

Here, higher ratings based on pain without any quantifiable loss due to actual pain do not serve as basis for an increased rating.  The Veteran has been able to take care of his activities of daily living and even with repetitive use there was no significant loss of motion.  Moreover, the Veteran's complaints of pain have been taken into consideration in the decision to assign the 20 percent evaluation.  Given that his complaints do not prevent him from achieving a substantial measured range of motion they do not support a finding of additional functional loss for a higher rating.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances. 

b.  For the period since June 29, 2011

When examined by VA in June 2011, the Veteran's primary complaint (worsening back pain) was essentially unchanged, however he also complained of fatigue, decreased motion, stiffness, weakness and spasm.  The Veteran also complained of urinary frequency, lower extremity weakness, unsteadiness, and radiating pain into both legs with some left foot cramping, but was able walk at least a 1/4 mile.  On examination his posture, head position, and gait were normal and there was symmetry in appearance.  There was no evidence of abnormal spinal curvatures or ankylosis.  The Veteran had muscle spasm, but no atrophy, guarding pain with motion, tenderness, or weakness.  Range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, left lateral rotation was to 30 degrees, and right lateral rotation to 25 degrees with no objective evidence of pain and no additional limitations after three repetitions.  

Neurological evaluation revealed strength was normal at 5/5 throughout both lower extremities, with normal muscle and no muscle atrophy.  Deep tendon reflexes in the knees and ankles were normal at 2+.  Plantar flexion (Babinski) was normal bilaterally.  Sensory examination of the bilateral lower extremities was within normal limits.  Detailed motor examination revealed motor strength in the hips, knees, and ankles was intact and normal at 5/5.  Muscle tone was also normal and there was no atrophy.  X-rays of the thoracolumbar spine showed the Veteran was status post lumbar spine surgery with surgical hardware involving L5 and S1.  The remainder of the vertebral bodies were of normal vertical height and were well aligned without evidence of fracture.  The remainder of the disc spaces were well maintained.  The Veteran did not report any bladder or bowel complaints, erectile dysfunction, or incapacitating episodes.  The diagnosis was status post L5-S1 laminectomy without radiculopathy.

As to the impact the lumbar spine condition had on his ability to work, the Veteran stated that he had been unemployed since 2009 as he was student.  He had been trying to find employment since relocating to Florida in 2010.  However his back disability affects his ability to lift, carry, stand/walk for prolonged periods, and participate in recreational sports and exercise.  

Based upon these findings, the RO, increased the Veteran's disability rating to 40 percent, effective June 29, 2011, the date of the VA examination.  As of that VA examination, the Veteran met the criteria for a 40 percent rating as his forward flexion was 30 degrees or less.  See Rating Decision issued in August 2011.  

Review of the remainder of the claims file shows that the only treatment record pertaining to the Veteran's lumbar spine since the June 2011 VA examination, are X-ray findings, which show degenerative arthritis with L5-S1 disc space narrowing and sclerosis of the right sacroiliac joint and minimal scoliosis.  There were no other specific findings from range-of-motion testing, in degrees, to permit meaningful comparison with the rating criteria.  There were also no days of prescribed bed rest for intervertebral disc syndrome and no findings or history to suggest any bladder, bowel, or erectile dysfunction, or any other complaints or symptoms to warrant a higher evaluation.  

Applying the regulations to the facts in the case, the Board finds that since June 29, 2011, the criteria for a rating greater than 40 percent for the Veteran's status post L5-S1 laminectomy without radiculopathy are not met.  With respect to functional factors, a rating in excess of 40 percent is only possible when the evidence establishes unfavorable ankylosis of the thoracolumbar or entire spine.  No VA examiner has found ankylosis of the spine and the Veteran has clearly maintained motion of the spine throughout the claims period.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (addressing the definition of ankylosis, which contemplates complete immobility).  Furthermore, while VA is required to consider functional impairment when evaluating disabilities based on limitation of motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca supra.  Therefore, the Board cannot conclude that the Veteran's disability more nearly approximates ankylosis when he has retained motion of the thoracolumbar spine.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine is not ankylosed and a rating in excess of 40 percent is not warranted based on limitation of motion.

The Board has also considered whether an increased evaluation is in order during the appeal period  for any potential neurologic manifestations of the Veteran's lumbar spine disability.  However, in this case, neurological evaluations have been consistently negative for any deficits and there is no clinical evidence of radiculopathy.  As there is no significant clinical or diagnostic evidence of any neurological findings, there is no basis to assign a separate rating under any of the applicable neurological rating codes.  38 C.F.R. § 4.71a (2013). 

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) for both timeframes, the Board acknowledges the Veteran's accounts of chronic back pain.  Moreover VA treatment records do reflect that the Veteran experiences chronic pain that involves periodic visits to a physician.  While these records do reflect the prescription of medication and other treatments, none of them reflect prescribed bed rest.  In other words what is lacking is objective documentation that any physician prescribed bed rest or that the Veteran was treated by a physician for any period approaching a total duration of six weeks during a 12 month period.  Thus, there is no evidence of an incapacitating episode of intervertebral disc syndrome for any period to justify higher ratings under DC 5243.  See 38 C.F.R. § 4.71a.

II.  Dermatitis, Bilateral Feet

The Veteran's service-connected skin disorder is currently rated as noncompensably disabling under DC 7806, for dermatitis or eczema.

Under DC 7806, a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2013).

The pertinent evidence in this case consists primarily of clinical findings from VA examinations in 2009 and 2011.

When examined by VA in September 2009, the Veteran gave a history of eczema in July 2006 that affected the bottoms of his feet, primarily treated with steroid creams though this medication was not included in a list of his current medications in the examination report.  He described the functional impairment from this condition as the skin of his feet "splitting" in several places making it extremely difficult and painful to walk.  Examination of the feet and toes was essentially within normal limits.  The skin was healthy in appearance, texture, and pigmentation.  The clinical impression was dermatitis treated with resolution and no current pathology identified.  

There is no indication in the record that the Veteran has sought or received regular treatment for his dermatitis, following the VA examination in 2009.  However, he was prescribed an antifungal cream to treat an episode of tinea cruris in April 2011.  See VA outpatient treatment record dated April 11, 2011.  The records show that the lists of active medications and prescriptions did not include any prescribed systemic therapy.

At the June 2011 VA examination, the Veteran complained of heel fissures with some bleeding, dryness, and cracking of the heels and balls of the feet.  His medications over the last 12 months included Desonide, a topical corticosteroid medication, but do not otherwise include any prescribed systemic therapy.  Examination revealed dry skin and hyperkeratotic changes on the soles of both feet.  There was fissuring present on the right heel only with a fissure present on the lateral aspect of the right foot by the right little toe.  There were also hyperkeratotic toenails bilaterally involving no exposed areas and less than 5 percent of his entire body area.  The diagnoses were tinea pedis and eczema.  

The remaining evidence of record is entirely negative for documentation of repeated medical visits for treatment of multiple active recurrences of dermatitis since the VA examination in 2011.  See VA outpatient treatment records dated from February 2011 to August 2011.  

Based on the evidence, the Veteran's current disability picture resulting from his service-connected dermatitis does not meet or approximate the requirements for a compensable disability rating.  The evidence shows that his skin condition was primarily involved dry hyperkeratotic skin involving the plantar aspect of the feet and the toenails along with fissuring of the right heel, which when active is treated with topical medications.  Beyond that there is no evidence that large portions of his anatomy are involved (the skin condition is predominantly confined to the soles of the both feet), and it affects 0 percent of the exposed areas and less than 5 percent the entire body.  

The Veteran argues that he is entitled to a compensable disability rating because he uses a corticosteroid for his skin condition.  The Board has reviewed all the medications taken by Veteran to treat the dermatitis as listed in the VA examinations and VA treatment records.  However, while the Veteran's dermatitis has required treatment with Desnoide cream, which is considered a topical corticosteroid, this treatment is not considered systemic for VA purposes as contemplated by DC 7806.  A systemic treatment is one pertaining to or affecting the body as a whole, whereas a topical treatment pertains to a particular surface area, such as a topical cream applied to a certain area of the skin and affecting only the area to which it is applied.  See Dorland's Illustrated Medical Dictionary 1865, 1940 (32d ed. 2012).  Here, the Veteran's corticosteroid treatment is topical and only affects his feet.  As such, although the Veteran's skin disorder does require a topical corticosteroid treatment, this treatment does not rise to the level contemplated by a 10 percent rating.

Nor does the evidence show that the Veteran's dermatitis warrants a compensable disability rating under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in his case.  There are no medical findings of disfigurement of the head, face, or neck.  There is also no evidence of tender, deep, unstable or painful scars, limitation of motion due to scars, or scars covering an area of 144 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 DCs 7800, 7801, 7802, 7803, 7804, 7805. 

Thus, the criteria for the assignment of a compensable disability rating for the service-connected dermatitis are not met.


ORDER

An initial compensable disability rating for dermatitis, bilateral feet is denied.

An initial disability rating greater than 20 percent for L5-S1 laminectomy without radiculopathy from September 17, 2009 to June 29, 2011, is denied.

An initial disability rating greater than 40 percent for L5-S1 laminectomy without radiculopathy since June 29, 2011, is denied.


REMAND

The Veteran contends that he is unemployable due to his service-connected lumbar spine disability. 

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities. See 38 C.F.R. §§ 3.341 , 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Although the RO granted an increased staged rating for the lumbar spine disability, the evaluation is still less than a full 100 percent grant and the Veteran has presented evidence showing that he is unemployed.  He has also intimated that his unemployment is due to his service-connected back disability.  Moreover, based on the grant of a 40 percent rating for his lumbar spine disability beginning June 29, 2011, the Veteran currently meets the schedular criteria for unemployability under 38 C.F.R. § 4.16(a).  Therefore, further development is warranted to ascertain whether the symptoms attributable to his service-connected disability more nearly approximate the criteria for a TDIU.  [The Veteran filed his current claim for such benefits in February 2014.] 

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While the VA examination reports of record provide some information with regard to the Veteran's service-connected lumbar spine disability, they did not yield an explicit opinion as to whether his unemployment is attributable solely to his back.  Also the Veteran's other service-connected disabilities may also affect his employability to some degree, but have not all been evaluated during the course of this appeal.  Therefore, the Board must remand this aspect of the Veteran's appeal for a VA examination in which an examiner addresses the effect of all of the Veteran's service-connected disabilities and makes a determination as to whether they preclude him from engaging in substantially gainful employment.  

Furthermore, a Veterans Claims Assistance Act of 2000 (VCAA) notice letter has not been issued to the Veteran with regard to his TDIU claim.  This deficiency should be corrected on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue to the Veteran a VCAA notice letter pertaining to his TDIU claim.

2.  Then, refer the Veteran for an appropriate VA examination.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed. 

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, at least as likely as not (i.e., probability of 50 percent or greater) that his service-connected disabilities, particularly his lumbar spine disability, would prevent him from obtaining or keeping gainful employment, taking into consideration the Veteran's level of education as well as any special training and previous work experience. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After the above action is completed, if the TDIU claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


